UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6815


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

GEORGE T. SOLOMON, Director of Prisons; CLAUDETTE EDWARDS,
Superintendent; LIEUTENANT T. SMITH; DR. E. G. LAND; MINNIE
KIMBLE, Program Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03318-FL)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Anthony   May     appeals      the    district    court’s      order

dismissing without prejudice his challenges to his disciplinary

convictions for failure to exhaust administrative remedies and

dismissing    without   prejudice      the   remainder     of   his   42   U.S.C.

§ 1983 (2012) action for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) (2012).            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.              May v. Solomon, No. 5:14-

ct-03318-FL   (E.D.N.C.   May    11,    2015).       We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2